Title: Abigail Adams to Abigail Adams Smith, 10 March 1794
From: Adams, Abigail
To: Smith, Abigail Adams


          
            My Dear Mrs. Smith,
            Quincy, 10 March, 1794.
          
          Although the scenes in which I have been engaged for six weeks past, have been very different from those which you describe, I have been amused and entertained by your account. Though I cannot say

that I am charmed with your hero’s personal accomplishments, as you describe them, yet you find
          
            “A man of wealth is dubbed a man of worth;
            Venus can give him form, and Anstis birth.”
          
          I think our ladies ought to be cautious of foreigners. I am almost led to suspect a spy in every strange character. It is much too easy a matter for a man, if he has property, to get introduced into company, in this country, of the best kind, and that without recommendations. The entertainment you describe was really very curious.
          
            “Men overloaded with a large estate,
            May spill their treasure in a queer conceit;”
          
          and I am sure this was of that kind.
          You may mix in these scenes, and sometimes join in the society; but neither your habits, your inclination, nor your natural disposition are formed for them. By nature you have a grave and thoughtful cast of temper, by habit you have been trained to more rational and durable pleasures, and by inclination you delight more in them. The frivolity of the present day has been much increased by our foreign connexions. I pray Heaven to preserve us from that dissoluteness of manners, which is the bane of society, and the destroyer of domestic happiness. I think, with the poet,
          
            “If individual good engage our hope,
            Domestic virtues give the largest scope;
            If plans of public eminence we trace,
            Domestic virtues are its surest base.”
          
          You complain that there is, in the rising generation, a want of principle. This is a melancholy truth. I am no friend of bigotry; yet I think the freedom of inquiry, and the general toleration of religious sentiments, have been, like all other good things, perverted, and, under that shelter, deism, and even atheism, have found refuge. Let us for one moment reflect, as rational creatures, upon our “being, end, and aim,” and we shall feel our dependence, we shall be convinced of our frailty, and satisfied that we must look beyond this transitory scene for a happiness large as our wishes, and boundless as our desires. True, genuine religion is calm in its inquiries, deliberate in its resolves, and steady in its conduct; is open to light and conviction, and labors for improvement. It studies to promote love

and union in civil and in religious society. It approves virtue, and the truths which promote it, and, as the Scripture expresses it, “is peaceable, gentle, easy to be entreated.” It is the anchor of our hope, the ornament of youth, the comfort of age; our support in affliction and adversity, and the solace of that solemn hour, which we must all experience. Train up, my dear daughter, your children, to a sober and serious sense of the duty which they owe to the Supreme Being. Impress their infant minds with a respect for the Sabbath. This is too much neglected by the rising generation. Accustom them to a constant attendance upon public worship, and enforce it by your own example and precept, as often as you can with any convenience attend. It is a duty, for which we are accountable to the Supreme Being.
          My pen has again taken a serious turn. I shall not apologize for it. Your own letter led to these reflections; and I am sure they flow from a heart anxiously solicitous for the happiness of you and yours. That they may make a due impression, is the ardent and affectionate wish of / Your mother,
          
            A. Adams.
          
        